750 F.2d 30
Unempl.Ins.Rep. CCH  16,244Sammie Gail BLANKENSHIP, Ida O'Neil, Margaret Burr, MildredBell, Lucille Miller, on behalf of themselves and on behalfof all others similarly situated, and Georgia Finch, onbehalf of herself and all others similarly situated,Plaintiffs-Appellees,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
Nos. 82-5130, 82-5204.
United States Court of Appeals,Sixth Circuit.
Sept. 18, 1984.On Consent Motion Oct. 25, 1984.

Appeal from the United States District Court for the Western District of Kentucky at Louisville;  Charles M. Allen, Chief Judge.


1
Ronald E. Meredith, U.S. Atty., Michael F. Spalding, Asst. U.S. Atty., Louisville, Ky., Verrell L. Dethloff, Jr., Baltimore, Md., William Kanter, John F. Cordes, Michael Kimmel, Appellate Staff, U.S. Dept. of Justice, Civil Division, Washington, D.C., for defendant-appellant.


2
Barry L. Master, Brian P. Lawlor, Legal Aid Soc. of Louisville, Louisville, Ky., Henry Freedman, Alan H. Kleinman, Center on Social Welfare Policy, New York City, for plaintiffs-appellees.


3
Before EDWARDS and JONES, Circuit Judges, and HOGAN, Senior District Judge.*

ORDER

4
Upon consideration it is ORDERED that the decision in these cases, reported at 722 F.2d 1282 (6th Cir.1983), be vacated and these cases be and they hereby are remanded to the United States District Court for the Western District of Kentucky for reconsideration in light of Heckler v. Day, --- U.S. ----, 104 S.Ct. 2249, 81 L.Ed.2d 88 (1984).  Plaintiffs-Appellees' Motion to Clarify is hereby denied.

ON CONSENT MOTION

5
Upon consideration of the Consent Motion To Clarify And Amend Remand Order filed in this case, it is hereby ORDERED that the consent motion is GRANTED, and this Court's remand order of September 18, 1984, is amended to provide:  "The district court's judgment and injunction are vacated pending reconsideration by the district court under Heckler v. Day."



*
 Honorable Timothy S. Hogan, United States District Court Judge for the Southern District of Ohio, sitting by designation